Citation Nr: 0527576	
Decision Date: 10/12/05    Archive Date: 10/25/05

DOCKET NO.  01-05 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to service connection for a right knee disorder.

Whether new and material evidence has been presented to 
reopen a claim for service connection for a left wrist 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Counsel


INTRODUCTION

The veteran had active service from March 1975 to March 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision by 
the Department of Veterans Affairs (VA) Waco, Texas, Regional 
Office (RO).  That decision denied service connection for a 
right knee disorder and found that new and material evidence 
had not been presented to reopen a claim for entitlement to 
service connection for a left wrist disorder.

The veteran testified before the undersigned Veterans Law 
Judge at a hearing held at the RO in December 2001.

The Board remanded the claim in September 2003 for further 
development.


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claims, the evidence necessary to substantiate the 
claims, and what evidence was to be provided by the veteran 
and what evidence the VA would attempt to obtain on his 
behalf.

2.  The evidence does not reasonably show that the veteran 
has a currently diagnosed right knee disorder.

3.  The claim of entitlement to service connection for a left 
wrist disorder was denied in a September 1988 rating 
decision, which was not appealed following notice of denial 
to the veteran.

4.  The evidence received since September 1988 is not so 
significant that it must be considered in order to fairly 
decide the merits for the veteran's claim for entitlement to 
service connection for a left wrist disorder.


CONCLUSIONS OF LAW

1.  A right knee disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).

2.  The RO decision of September 1988, which denied service 
connection for a left wrist disorder, is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.302 (2004).

3.  Evidence received since the September 1988 decision is 
not new and material, and the claim for entitlement to 
service connection for a left wrist disorder is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the appellant and representative, if represented, of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002 & 
Supp. 2005).  Second, the VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 2002).  

The final rule implementing the VCAA was codified at 
38 C.F.R. §§ 3.156(a), 3.159 and 3.326(a) (2004).  These 
regulations, likewise, apply to any claim for benefits 
received by the VA on or after November 9, 2000, as well as 
to any claim filed before that date but not decided by the VA 
as of that date, with the exception of the amendment to 
38 C.F.R. § 3.156(a) (relating to the definition of new and 
material evidence) and to the second sentence of § 3.159(c) 
and § 3.159(c)(4)(iii) (pertaining to VA assistance in the 
case of claims to reopen previously denied final claims), 
which apply to any application to reopen a finally decided 
claim received on or after August 29, 2001.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001).  In this regard, as the veteran's 
claim to reopen his previously denied claim was filed prior 
to August 29, 2001, the previous regulations apply in this 
instance.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claims.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), the supplemental statements of 
the case (SSOCs), and letters sent to the veteran informed 
him of the information and evidence needed to substantiate 
the claims and complied with the VA's notification 
requirements.  The SOC and SSOCs considered the merits of the 
substantive issue.  The communications, such as a letter from 
the RO dated in September 2001, provided the veteran with an 
explanation of what evidence was to be provided by the 
veteran and what evidence the VA would attempt to obtain on 
his behalf.  See generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The SOC and SSOCs advised him of the 
evidence that had been obtained and considered.  The RO also 
supplied the veteran with the applicable regulations in the 
SOC and SSOCs.  The basic elements for establishing the 
claims have remained unchanged despite the change in the law 
with respect to duty to assist and notification requirements.  
The VA has no outstanding duty to inform the veteran that any 
additional information or evidence is needed. 

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  A review of the file shows that the RO made 
appropriate efforts to attempt to obtain all relevant 
evidence.  The evidence includes the veteran's service 
medical records and post service treatment records.  VA 
examinations were scheduled for the veteran, but he failed to 
report.  The veteran testified before the undersigned 
Veterans Law Judge at a hearing held at the RO in December 
2001.  The Board does not know of any additional relevant 
evidence which is available that has not been obtained.  For 
the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the claims.  The Board finds that 
the evidence of record provides sufficient information to 
adequately evaluate the claims.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.  

The Board notes that in Mayfield v. Nicholson, No. 02-1077 
(U.S. Vet. App. April 14, 2005), the United States Court of 
Appeals for Veterans Claims (Court) noted, citing Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II), that a 
VCAA notice must be provided to a claimant before the initial 
unfavorable [agency of original jurisdiction (AOJ)] decision 
on a service-connection claim.  A VCAA notice was not 
provided to the veteran before the RO decisions regarding the 
claim for benefits.  However, in Mayfield the Court noted 
that an error in the timing of the notice is not per se 
prejudicial and that to prove prejudice, the veteran had to 
claim prejudice with specificity.  In the present case, the 
Board finds that there was no prejudice to the veteran.  The 
Court in Mayfield noted that there could be no prejudice with 
an error in the timing of the VCAA notice if its purpose of 
affording the claimant a meaningful opportunity to 
participate effectively in the processing of the claim, was 
satisfied.  In other words, the claimant should be provided 
VCAA notice and an appropriate amount of time to respond and 
proper subsequent VA process.  That is what was done in the 
present case.  The veteran was given the VCAA notice letter 
and was given an ample opportunity to respond.  The veteran 
has not claimed any prejudice as a result of the timing of 
the VCAA letter.  Therefore, to decide the appeal would not 
be prejudicial error.  

Additionally, in the Pelegrini decision, the Court also held, 
in part, that a VCAA notice consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In this case, although the VCAA notice letter that was 
provided to the veteran does not contain the "fourth 
element," the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  By various informational letters, 
an SOC and the SSOCs, and their accompanying notice letters, 
the AOJ satisfied the fourth element of the notice 
requirements.

In the circumstances of this case, another remand to have the 
RO take additional action under the VCAA and the new 
implementing regulations would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).  The VA has satisfied its obligation to 
notify and assist the claimant in this case.  Further 
development and further expending of the VA's resources are 
not warranted.  Taking these factors into consideration, 
there is no prejudice to the claimant in proceeding to 
consider the claim on the merits.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).


II.  Factual Background

Service medical records indicate that the veteran fell in 
October 1977 and received abrasion wounds to the right and 
left palms and the right knee.  The service medical record 
reflected that the veteran received two stitches to the right 
knee.  It was noted that the veteran requested a profile.  
Service medical records are otherwise silent with regard to 
complaints, findings or treatment associated with either a 
right knee or a left wrist disorder.

A September 1988 rating decision denied service connection 
for a left wrist disorder.  Service connection was denied on 
the basis that there was no evidence of an inservice 
incurrence or injury associated with the left wrist.

A June 2000 VA treatment note indicated that the veteran was 
seen for complaints of pain in the hands and right knee.  The 
veteran reported the original injuries to his hands and knee 
occurred in 1977.  The diagnosis was rule out degenerative 
joint disease.

A June 2000 VA x-ray report noted that the bony architecture 
and density of the left wrist appeared normal.  No lucent or 
sclerotic lines were seen to suggest an acute fracture.  The 
joint spaces were maintained.  It was noted that no 
radiographic evidence of degenerative joint disease of the 
left wrist was seen.

A June 2000 VA x-ray report of the right knee indicated that 
the bony architecture and density appeared normal.  There 
were no lucent or sclerotic lines seen to suggest an acute 
fracture and the joint space was well maintained.  No osseous 
abnormality was seen.

A VA examination was scheduled for September 2001.  The 
veteran failed to report.

The veteran testified before the undersigned Veterans Law 
Judge at a hearing held at the RO in December 2001.  He 
stated that he fell on asphalt during a run and injured his 
hands and right knee falling on them.  T., 3.  The veteran 
reported that he continued to have problems with his right 
knee after service.  T., 5.  He testified that he injured his 
left wrist at the same time that he injured his right knee.  
T., 6.

A VA examination was scheduled for April 2002.  The veteran 
failed to report.  In a March 2003 letter, the veteran 
indicated that he did not report for the VA examination 
because he was homeless for a period of time and did not have 
immediate access to his mail.

The Board remanded the claim in September 2003 with 
instructions to obtain all VA treatment records dated from 
1981 to the present.  A March 2004 note in the filed 
indicates that all the veteran's VA records are associated 
with the claims folder.

A VA examination was scheduled for December 2004.  The 
veteran failed to report and did not show good cause for such 
failure to report.

III.  Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2004).

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination and a claimant, without good cause, fails to 
report for such examination, or reexamination, action shall 
be taken in accordance with paragraph (b) or (c) of this 
section as appropriate.  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc. For 
purposes of this section, the terms examination and 
reexamination include periods of hospital observation when 
required by VA.  38 C.F.R. § 3.655(a)(2004).  

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied. 38 C.F.R. § 3.655(b)(2004).  

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is described under 38 U.S.C.A. § 5108, which 
provides that "[i]f new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the [Board] shall open the claim and review the former 
disposition of the claim."  Therefore, once an RO decision 
becomes final under section 7105(c), absent submission of new 
and material evidence, the claim cannot be reopened or 
adjudicated by the VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
See Flossie v. West, 12 Vet. App. 1, 4 (1998); Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge, 155 F.3d at 1363.

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App.  273 (1996).  As noted 
above, the most recent denial of the claim was in September 
1988.  In Evans, the Court indicated that the newly presented 
evidence need not be probative of all the elements required 
to award the claim, but need only tend to prove each element 
that was a specified basis for the last disallowance.  Id. At 
284.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The benefit of the doubt 
rule, however, does not apply to a new and material evidence 
analysis.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

IV.  Analysis

Right Knee Disorder

The Court has held that in order to establish service 
connection, there must be evidence of both a service-
connected disease or injury and a present disability which is 
attributable to such disease or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

The Court has also held that generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 
(1999); see also Rose v. West, 11 Vet. App. 169, 171 (1998).

In this instance, the Board finds that there is no currently 
diagnosed right knee disorder for which service connection 
may be granted.  Service medical records do reflect a right 
knee injury consistent with that reported by the veteran.  
However, no residuals are noted in such records.  Moreover, 
though complaints of right knee pain are noted in VA 
treatment records, no abnormalities were noted in the June 
2000 VA x-ray report.  Pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 259 
F.3d 1356, 1361 (Fed. Cir. 2001).  The Board notes that the 
veteran has been scheduled for a VA examination three times, 
in September 2001, April 2002, and December 2004, in order to 
assist the veteran with the development of his claim.  He 
failed to report on all three occasions, only offering good 
cause for failure to report for the April 2002 VA 
examination.  As the veteran failed to report for the most 
recently scheduled VA examination, the decision must be 
rendered based on the evidence of record.  See 38 C.F.R. 
§ 3.655 (b).  His testimony and statements alone, including 
those of what a doctor allegedly told him regarding the 
claimed disability, are not sufficient so as to justify a 
grant of service connection.  Robinette v. Brown, 8 Vet. App. 
69, 77 (1995); Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).  As noted above, the evidence of record does not 
document a diagnosed right knee disorder, and service 
connection for such is denied.  See Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992) (There must be evidence of a 
disease or injury and a present disability which is 
attributable to such disease or injury).

Left Wrist Disorder

Because the RO previously denied the claim for entitlement to 
service connection for a left wrist disorder in September 
1988, and because the veteran did not file a timely appeal, 
see 38 U.S.C.A. § 7105(a)-(b); 38 C.F.R. §§ 20.200, 20.302 
(2004), the doctrine of finality as enunciated in 38 U.S.C.A. 
§ 7105(c) applies.  As such, the veteran's claim regarding 
this issue may only be reopened if he submits new and 
material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a) (2001); Barnett v. Brown, 83 F.3d at 1383.  The VA 
must review all of the evidence submitted since the last 
disallowance, in this case the RO's September 1988 rating 
decision, in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).

Evidence submitted with the initial claim included the 
veteran's service medical records.  Evidence submitted with 
the current claim includes VA treatment records dated from 
June 2000 and the veteran's statements and testimony before 
the undersigned Veterans Law Judge at a hearing held at the 
RO in December 2001.

The September 1988 rating decision denied service connection 
for a left wrist disorder on the basis that there was no 
evidence of an inservice incurrence or injury to the left 
wrist.  The Board notes that the VA treatment records 
submitted with the current claim document complaints 
associated with the wrist, including the veteran's statements 
that he initially injured his wrist in 1977.  However, such 
records are duplicative of the veteran's statements in his 
initial claim and offer no comments from the physician 
relating his left wrist complaints to service.  The veteran 
testified that his doctor linked a left wrist disorder to a 
service injury.  That assertion, "filtered as it (is) 
through a layman's sensibilities, of what a doctor 
purportedly said is simply too attenuated and inherently 
unreliable to constitute 'medical' evidence."  Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995).  As such, it is not new and 
material evidence.  Moreover, VA treatment records do not 
reflect a currently diagnosed disorder for which service 
connection may be granted.  

Finally, the veteran clearly believes that he has a left 
wrist disability due to service, as asserted in the current 
and prior claims  While he gave sworn testimony to the effect 
that he believes that there is a relationship between service 
and his claimed wrist condition, it is noted that as a 
layperson he is not competent to give an opinion that 
requires medical knowledge, such as an opinion regarding a 
medical diagnosis or the explanation of the etiology of a 
medical disorder.  Such testimony in and of itself is not 
sufficient to reopen a previously denied claim for service 
connection. Moray v. Brown, 5 Vet. App. 211 (1993).

Accordingly, the Board finds that new and material evidence 
has not been submitted and the veteran's claim for service 
connection for a left wrist disorder is not reopened.




ORDER

Entitlement to service connection for a right knee disorder 
is denied.

New and material evidence has not been submitted and the 
claim for entitlement to service connection for a left wrist 
disorder is not reopened.



	                        
____________________________________________
	M. Sabulsky
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


